Citation Nr: 1454017	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  03-32 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as due to the service-connected residuals of a pilonidal cyst.
 
2.  Entitlement to service connection for a skin disorder (claimed as jungle rot), to include as herbicide exposure.

3.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 2, 2006. 

4.  Entitlement to total disability rating based on individual unemployability (TDIU) prior to February 27, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to April 1972, including a tour in the Republic of Vietnam.

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2002, September 2004 and November 2012 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In his October 2003 substantive appeal to the Board, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, in November 2003, the Veteran submitted a written withdrawal of his hearing request.  The Veteran has not indicated a future desire to attend a hearing.  Accordingly, his prior hearing request is considered withdrawn.  38 C.F.R. § 20.704(e).

The issues of service connection for back and skin disabilities and an increased initial rating for PTSD were before the Board on three prior occasions, January 2009, September 2011, and September 2013.  In January 2009, the Board remanded these issues for the RO to review a significant amount of medical documentation received without waiver of RO jurisdiction.  Upon return to the Board a second time in September 2011, the Board remanded these claims for further development.  Specifically, the Board requested VA examinations of the Veteran's back and skin to determine the etiology of these conditions, as well as of the Veteran's PTSD to determine the current level of severity.  The Board found an implied TDIU claim as part of the increased rating for PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In turn, the Board requested that the RO supply the Veteran with notice consistent with the Veterans Claims Assistance Act of 2000 with respect to the claim for a TDIU, and requested that a VA examination be conducted as to the Veteran's employability. The Board also requested updated VA treatment records.  
While the case was in remand status, the RO, in a November 2012 rating decision, increased the Veteran's rating for PTSD to 70 percent effective February 27, 2012, and granted a TDIU, also effective February 27, 2012. 

In September 2013, the Board adjudicated the Veteran's increased rating claim for PTSD.  The Board found the Veteran entitled to a 70 percent rating from November 2, 2006.  The Board did not grant a rating in excess of 50 percent prior to November 2, 2006, or in excess of 70 percent for any time period.  The Board opted to remand the Veteran's service connection claims for low back and skin disabilities for further development, specifically additional examinations of the back and skin and updated VA treatment records.  The Board did not readjudicate the claim of TDIU based on the RO's November 2012 grant.  

The Veteran appealed the September 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, the Court granted a Joint Motion for Partial Remand, which vacated the portion of the decision that denied entitlement to an initial rating in excess of 50 percent for PTSD prior to November 2, 2006, and also remanded for the Board to determine whether the Veteran is entitled to an effective date for TDIU earlier than February 27, 2012.  The Board has recharacterized the issue of an earlier effective date for TDIU as a general claim of entitlement, which will be discussed below.  Since the Veteran withdrew his appeal as to entitlement to a rating higher than 70 percent on and after November 2, 2006, only the rating in effect prior to that date remains before the Board.

As the appeal was pending at CAVC, the RO completed development of the skin and back claims the Board had remanded.  A supplemental statement of the case was provided to the Veteran in November 2013, and his case was then returned to the Board.



FINDINGS OF FACT

1.  The Veteran has a current back disability that is not related to military service, to include secondary to residuals of pilonidal cysts. 

2.  The Veteran is presumed to have been exposed to herbicides in service due to his service in the Republic of Vietnam during the Vietnam era.  However, the Veteran's current skin disability is not on the list of presumptive diseases.  

3.  The Veteran's skin disability is not related to military service, to include Agent Orange exposure.

4.  On October 29, 2003, the Veteran filed a claim for service connection for PTSD.  Since that time, up until November 2, 2006, it is likely that his PTSD resulted in occupational and social impairment with deficiencies in most areas, due to symptoms such as panic attacks, depression and impaired impulse control, including unprovoked irritability and the inability to function appropriately or effectively, which resulted in the Veteran being unable to establish and maintain effective relationships.  

5.  The evidence shows that since the date of the 2003 claim, the Veteran has likely been unable to obtain or maintain substantially gainful employment, primarily due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for a service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for an initial disability rating of 70 percent, but no higher, for PTSD were met prior to November 2, 2006. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for schedular TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

The Veteran is seeking service connection for a back disability and a skin disability. In seeking VA disability compensation, a Veteran seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   Generally, establishing service connection requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis or secondary basis.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection on a secondary basis may be established for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

If a veteran served in Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service. Certain skin diseases, including chloracne or other acneform disease consistent with chloracne, will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


A.  Back Disability 

Before discussing the merits of the Veteran's service connection claim for a back disability, the Board notes that the Veteran has submitted a number of statements authored by himself, and his chiropractor discussing the worsening of his current back condition.  Service connection is about determining the relationship between a current disability and military service.  The severity of the current disability is not  under consideration at this step.  Only after a condition is service-connected, is the severity of the condition evaluated.  

Now turning to the merits of the Veteran's claim, the Board finds that the Veteran has a current disability.  December 2002 X-rays of the lumbar spine from the Three Rivers Community Hospital revealed multilevel degenerative disc disease of upper lumbar spine particularly L2-L3 and L3-L4 vertebrae.  The Veteran claims that this current back disability is related to a surgical procedure he had during service. The Veteran feels back pain is related to surgery because it was performed close to the bone.  He argues that surgery close to the bone would cause long-term back pain.  The Veteran has been service-connected for the residual of the pilonidal cysts, accordingly the Board considered the Veteran's claim under direct and secondary bases. 

Although the Veteran is competent to relate his symptoms, such as pain, establishing the etiology of a complex disease such as degenerative disc disease is not capable of lay observation, but requires medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran's employment history involved primarily auto mechanics and computers.  None of his training or work experience to date has been medical related, so he is not competent to render medical opinions as to causation.  Accordingly, the Board is left at reviewing the medical evidence of record beginning with the Veteran's service treatment records.   

The service treatment records demonstrate that the Veteran underwent surgery in August 1970 to have a pilonidal cyst (a cyst on the tailbone) removed.  The discharge notes reveal that the Veteran did well post-operation.  The only noted issue was a scar and a hematoma developed after his sutures were removed.  They eventually healed after 8 months.  A year later in June 1971, he underwent a second surgery to remove another pilonidal cyst.  Anesthesia for that procedure was given in the Veteran's low back.  Despite the proximity of the cyst removal surgery site to the location of the Veteran's claimed back pain, there is no evidence of, including complaints of or treatment for, low back pain, immediately following either procedure, or any time leading up to separation.  Upon separation, the Veteran reported no issues with his back, as noted on the April 1972 separation exam.  

Recently, the Veteran also has made statements that his back pain is related to a motorcycle accident in service.  His service treatment records reveal that he was involved in a motor vehicle accident in May 1969.   However, no injury to the back was noted during his initial examination and subsequent examination.  He presented largely asymptomatic, with reports of pain in his left leg.  X-rays revealed a small moderate joint effusion, and the Veteran's leg was casted and he was placed on mobility restrictions for ten days.  The Veteran only reported pain in his left leg, which was casted, and has since healed.  As with the pilonidal cysts, no evidence of back injury and/or back pain occurred after this incident. 

Without evidence of back injury or associated symptoms shown in service, the Board reviewed the Veteran's post-service treatment records to determine if his current disability started close in time to separation.  Unfortunately, the Board found no records within a year of separation.  Post-service, there is a 21-year gap between separation and the Veteran's first treatment and a back disability.  The Veteran explicitly has stated that he received no medical attention during the 20-year period because of no medical insurance.  He instead self-medicated, as seen in a November 1999 request for a VA examination.  His first post-service treatment for a back disability began in 1993. 

The Veteran sought treatment from a Campbell Chiropractic Care chiropractor from 1993 to 1999 for acute moderate lumbar strain/sprain.  The chiropractor merely treated the Veteran's pain, but did not comment on the etiology or history of the pain.  

The Veteran sought additional treatment at a primary care visit from the White City VA Medical Center (VAMC) in June 2002.  During this appointment, the Veteran mentioned the possible relationship between his worsening low back pain and his pilonidal cysts.  However, his primary care physician Dr. B. noted that the "probable pilonidal cyst [had] no relationship to chronic [low back pain]" because there was "no radiculopathy."

A similar opinion discounting nexus between the Veteran's back disorder and his military service is seen in C&P back examination reports prepared in October 2002,  February 2012, and October 2013.  The October 2002 back examiner opined that 80 percent of the Veteran's low back pain is not related to the pilonidal cyst surgery.  The examiner also considered whether the Veteran's low back pain was generally related to the Veteran's military service, but found it was not.  The examiner stated that he was "inclined to think that the Veteran started having some mild to moderate lower lumbar back pain in military," but that no record substantiates such a proposition.  The Veteran did not seek medical attention until 21 years after service, and there was no evidence of back pain during service despite the Veteran's current claims. In light of inconsistencies in the October 2002 opinion, a February 2012 back examination report provided clarity as to nexus. 

The February 2012 back examiner opined that it was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. The examiner's rationale refers to previous orthopedic consults all agreeing the present back problems of the lumbar spine are not related to service, and the fact that the Veteran does not mention back issues until 1993.  The examiner also noted that the Veteran's spine problems are not related to the documented pilonidal cyst surgery while on active duty.  Without a rationale provided regarding the nexus between the back disability and pilonidal cysts, further clarification was garnered in an October 2013 C&P examination.  
The October 2013 examiner found it was less likely than not that the back condition and cysts were related.  The rationale provided was that the spine was not involved or operated on, and the surgical procedures involved the soft tissues not the spine.  The examiner also found the back condition was less likely than not incurred in or caused by the other claimed in service injury, the motorcycle accident.  The rationale provided was because there was no mention of a back injury in the Veteran's service treatment records, and the fact that he did not develop back pain until 1972 based on his statements, which is too long of a time for it to be related to the 1969 motorcycle accident.  

As the evidence shows that the Veteran's back disability did not have its onset in service, did not occur until nearly two decades after service, and has not been linked to any service-connected disability or in-service occurrence, entitlement to service connection on either a direct or secondary must be denied.  Since the preponderance of the evidence is against this claim, the benefit-of- the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


B.  Jungle Rot/Skin Disability Due to Herbicide Exposure 

The Veteran's VA treatment records from the White City VAMC reveal that he has recurrent rashes on his face, dry patches on his left lower extremity related to a chemical burn, and evidence of a fungal infection of the foot.  The Veteran claims these conditions are linked to military service, specifically herbicide exposure.  The herbicide presumption is limited to specific diseases listed in 38 C.F.R. § 3.309, as discussed above.  The Veteran's skin condition does not involve chloracne or porphyria curtanea tarda, skin diseases for which the presumption is allowed.  Since the Veteran is not entitled to the presumption for his skin disability, the Board considered this disability under direct service connection. 

Service department records show the Veteran served in Vietnam from April 1968 to April 1972.  During the Veteran's January 1968 enlistment examination and his April 1973 separation examination, neither the examiner nor the Veteran reported any problems with the Veteran's skin.  During service, the Veteran attended two appointments regarding a rash on his legs.  The first occurred in May 1971.  The Veteran reported a skin rash, but opted not to be seen.  A few months later in August 1971, he attended a sick call visit regarding a rash on both legs.  This rash lasted a month.  The dermatologist who evaluated the Veteran referred to the rash as a contact dermatitis, but did not identify the contact that resulted in the rash.  He was given Phisolex to clean the area as well as a cream to manage his symptoms.  He was told to return to the clinic in three weeks.  It does not appear that the Veteran followed up as recommended.   So even though there was evidence of a skin disorder, these issues were acute since they were not documented on the Veteran's separation examination.  

The Board next looked to the Veteran's post-service treatment to determine if there was evidence of a skin disability within a year following service that would make nexus more likely.  However, the Veteran did not have medical treatment within a year.  Post-service leading up to the Veteran's November 1999 claim, he had no treatment for a skin disability of any kind.    The first medical treatment begins in 2001 at the VAMC when a dermatologist documented spots on the Veteran's face and patches of dry skin where the Veteran had scratched.  

Due to the significant gap between separation and treatment, VA ordered two examinations regarding nexus in February 2012 and October 2013.  Both examiners opined that the current skin disability is less likely than not incurred in or caused by military service including the skin rashes noted in service.  The February 2012 examiner opined that there were no service-related problems and that he had only been seen at VA for various skin lesions since 2002.  The rationale provided in the October 2013 examination report is that the current toenail fungus (referred to as onychomycosis) is not related to Agent Orange exposure because it is not the cause of that condition; and that he does not have either skin condition known to be related to Agent Orange exposure, chloracne and porphyria cutanea tarda.  

As with the back disability, the Board finds the preponderance of the evidence against the Veteran's claim.  With essentially no complaint and/or treatment for a skin condition until nearly thirty years after service, the resolution of claimed skin conditions during service, and two negative opinions of nexus, the Board has no choice but to deny the Veteran's service connection claim for a skin disability.  

The Board next turns to the Veteran's claim for an increased rating for PTSD.  


II.  Increased Rating for PTSD

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated at 50 percent prior to November 2, 2006, and asserts that he is entitled to a higher rating.  [As noted above, he withdrew his appeal for a rating higher than 70 percent which was previously awarded as of November 2, 2006.]  The next highest 70 percent schedular rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The next and highest 100 percent schedular is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name.

The Board notes here that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, American Psychiatric Association (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job). A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

Based on the Board's review of the medical evidence prior to November 2, 2006, a rating of 70 percent, and no higher, is warranted.  

The Veteran last worked as a factory worker in April 2002, when he was fired.  The Veteran experienced significant difficulties while working at the factory.  

According to a May 2005 statement provided by the Veteran's wife, he had difficulties keeping this job because of difficulties with timekeeping and issues with authority figures.  The difficulties seen in the workplace carried over to the Veteran's educational pursuits. 

After his last employment, the Veteran enrolled at Rogue Community College to earn a degree in Human Services with the ultimate goal of becoming a counselor.  One of his instructors, Dr. F.G., noted problems the Veteran had meeting deadlines, completing assignments, and even attending classes.  The Veteran would also get into fights with the instructor.  Issues of worsening behavior were seen in June 2005, August 2005 and September 2006.  The Veteran was nearly failing at least one class.  The Veteran also reported having problems with an instructor to the point of having a fight, and was afraid of losing control.  

The Veteran also had significant issues with impulse control.  For example, an incident occurred when a dog was barking while children were playing in the yard.  He came out with a BB gun and threatened the children.  

The Veteran was also significantly affected by near-continuous panic and depression which impaired his ability to function appropriately and effectively, as noted on an April 2004 VAMC mental health assessment.  For example, the Veteran had frequent nightmares of combat scenes in Vietnam.  He also had continuous feelings of worthlessness, helplessness, and uselessness.  He also only got two to three hours of sleep each night. 

The Veteran was hypervigilant and made a concerted effort to avoid people.  He never put his back to a window or a door.  He also, as seen in his work and school settings, had a short temper and a constant urge to fight.  

Although the Veteran was deemed able to work during this period, according to a Disability Determination Services psychologist April 2004, he was also found to need limited contact with co-workers, which indicated some issues in establishing and maintaining relationships.  Furthermore, although the Veteran had close relationships with people who he knew well, like his wife, and certain veterans, he avoided others.  

The Veteran also had some difficulties with communication and cognitive ability.  He presented with intermittently illogical, obscure or irrelevant speech, and his thought process, at times, appeared disorganized.  The Veteran also had a history of neglecting his hygiene, although examples of such were seldom during this period.  The Veteran would often wear the same outfit, and not bathe, according to a December 2008 letter from a Grant Pass Vet Center therapist.  

Although not the determinative factor, the Board notes that the Veteran has had a consistent GAF score in the mid-50s since 2004, which is indicative of moderate difficulties in occupational and social functioning.   

Overall, the Board finds the issues noted during the period after November 2, 2006 were also present prior to that date.  Even though the Veteran was in school, he continued to have significant problems interacting with others, especially when angered, which warranted a higher 70 percent rating.  A higher 100 percent rating is not warranted during this period because the Veteran was enrolled in school and was able to complete his degree.  An ability to perform at such a level does not rise to total social and occupational impairment and demonstrated an ability to perform activities of daily living.  Additionally, the Veteran has been observed as oriented to time and place.  

In providing a higher rating, the Board also considered whether a rating on extraschedular basis was warranted. 


Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplates the symptomatology of the Veteran's psychiatric disability.  The Veteran reports hypervigilance, nightmares, difficulty in maintaining relationships, and impulsivity, all symptoms encompassed by the schedular rating criteria.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted here. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the rating associated with PTSD, which is reflected by the assigned rating.   As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the ratings assigned because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

The Board next considers the Veteran's claim for a TDIU. 


III. TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The inability to secure a substantially gainful occupation is determined in a two-part analysis.   

Generally, the Veteran must first meet a schedular requirement.  If the veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The determination to grant of TDIU, if the schedular requirement is met, is dependent on the second part of the analysis - "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In analyzing the severity of these disabilities, VA may consider a veteran's level of education, special training, and previous work experience, but may not consider a veteran's advancing age and nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991).   Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a).  Marginal work is not considered substantially gainful employment. 

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).


Analysis

The Court characterized the Veteran's appeal for TDIU as a request for an earlier effective date prior to February 27, 2012, based on the RO's grant of TDIU from that date.  With the Board having taken jurisdiction of the TDIU initially pursuant to Rice, as part and parcel of the Veteran's increased initial rating claim for PTSD, the Board's consideration of TDIU technically extends to the initial date of the PTSD claim, October 29, 2003 and is not restricted to the date of any formally filed TDIU claim.  For this reason, the Board has recharacterized the issue on appeal as one of entitlement to TDIU prior to February 27, 2012.

Also, upon review of the record, the Board notes that a 2008 rating decision denied TDIU, based on a formal claim.  The Board does not find this rating decision a barrier to considering TDIU back to 2003, however, because it did not become final.  Although the Veteran did not appeal the TDIU denial, additional evidence in the form of VA treatment records and a letter from the Vet Center, were received within the appellate period.  This means notwithstanding the lack of an appeal, the decision did not become final, see 38 C.F.R. § 3.156(b), and the TDIU issue remained open and pending.
    
With the grant herein, as of October 29, 2003, the Veteran meets the schedular requirements for a TDIU.  He has at least one service-connected disability, PTSD, rated at above 40 percent, and a combined rating of over 70 percent.  The Veteran's service connected disabilities are as follows:  PTSD (70 percent), residuals of pilonidal cyst (10 percent); tinnitus (0 percent); and right ear hearing loss (0 percent); erectile dysfunction (0 percent).   

A.  Education and Work Experience

The Veteran has a college degree and specialized training as an auto mechanic, and a human service counselor, as noted on his February 2012 formal TDIU application.  

The Veteran has over 20 years of experience as an auto mechanic.  He last worked in April 2002 as a product control specialist (stock clerk) and was fired from that job.  He has not worked since. 

Although the Veteran's employment has been limited primarily to one industry, the Veteran has obtained a bachelor's degree and he has taken training courses in other areas, such as a human services counselor, which would increase the likelihood of the Veteran's employability in other fields. 

The Board now examines the impact of the Veteran's service-connected disabilities on his employability. 

B.  Impact of Service-Connected Disabilities on Employability

The Veteran claims unemployability due to PTSD, a low back disability and jungle rot (a skin disability).  The Board is only able to consider service connected disabilities.  Out of the issues noted, the Veteran is only service connected for PTSD.  In evaluating the Veteran's PTSD, the Board finds the Veteran was likely unemployable prior to February 27, 2012.  

As noted in the discussion for increased rating for PTSD and as seen throughout the record, the Veteran has had significant symptoms that have disrupted his ability to function in the workplace on a full-time and sustained basis.   As early as 2003, the Veteran received psychiatric treatment at the Vet Center presenting with a variety of issues including poor appetite, insomnia, disorganized thoughts, and homicidal thoughts if provoked by others.  During his early sessions spanning August 2003 to November 2003, the Veteran appeared angry, anxious, agitated, and unfocused.  The Veteran's sleep disturbance has been attributed to intense nightmares, leaving him with getting only two to three hours of sleep.  These issues have continued off and on throughout his treatment history, even in periods when the Veteran is functioning at his best.  

The functional issues seen in the Veteran would cause him difficulty in employment opportunities requiring him to adhere to instructions from supervisors and to deadlines.  An instructor of the Veteran while he was enrolled in community college in 2006 indicated that the Veteran regularly failed to complete assignments, and to regularly attend classes.  The instructor also noted that the Veteran had conflicts with his instructors.   If one analogized this behavior to a work place setting, this would indicate that the Veteran would frequently miss days at work without warning, and would not meet deadlines set by the supervisor.  Furthermore, the Veteran would likely get into arguments with his supervisor if he was told to do something that he did not agree with.  

The Veteran has also exhibited issues working with persons other than those in authority positions, especially if the individual does something that the Veteran does not like.  He has made threats to kills others who he thinks are against him, as  seen in reported interactions with a particular community college instructor as well as staff at the Vet Center.  The Veteran's limitations in working with other people was acknowledged by the Social Security Administration in its November 2006 disability determination.  In SSA's review of the Veteran's residual functional capacity (the most the Veteran is able to do), that agency found that the Veteran should not be involved in any activity that involves close interaction with co-workers.  The Veteran would also present a problem to the workplace with his history of poor grooming including extended periods of not bathing. 

The Veteran's interpersonal skills, or rather lack thereof, and his disregard for authority would make it difficult, if not impossible, for the Veteran to sustain full-time employment.  His difficulties in working with others, especially those in authority, and his combativeness would also create significant issues in the work place and would preclude the Veteran from working in most environments, even those with limited contact with peers.  The Veteran's inability to follow deadlines and show up for appointments would also serve as a bar to substantially gainful employment.  As a result, the Board finds TDIU granted to the date of claim associated with the Veteran's PTSD increased rating claim, October 29, 2003.  



IV. VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  In this case, the Veteran's claims for TDIU and increased rating for PTSD were granted.  He then appealed the downstream issues of the amount and effective date of those ratings.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  In any event, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

With regard to the Veteran's service connection claims, VA provided adequate notice to the Veteran prior to the RO's initial adjudication of his claims.  The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA complied with the duty to notify in a July 2002 notice.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Service personnel and treatment records, and post-service treatment records including those from the VAMC, Vet Center treatment records, and Social Security Administration (SSA) records were obtained, and the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  The Veteran was also afforded VA examinations in April 2004, March 2008, February 2012, September 2012, and October 2013. The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

The Veteran has reported issues with the most recent examination because x-rays were not taken.  Even though x-rays were not taken, the examiner was privy to x-rays taken within three months.  Even if we had additional x-rays of the back, that would only show the Veteran's condition at this time and would not provide any information as to when the disease began.  A medical opinion is needed to fill that gap.  The Veteran has been given multiple opportunities for such an opinion.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Because VA's duties to notify and assist have been met, there is no prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a low back disorder is denied. 

Service connection for a skin disorder is denied. 
 
An initial disability rating in excess of 70 percent, and no higher, for posttraumatic stress disorder is granted prior to November 2, 2006, subject to regulations governing the payment of monetary benefits. 

A TDIU is granted effective October 29, 2003, subject to regulations governing the payment of monetary benefits.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


